DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Reason for Allowance

Claims 1-6, 10-14, 16, 19-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 06/03/2022 and a thorough search the closest prior arts Bastian et al. (US 20020196202 A1), in view of Latta et al. (US 20140145914 A1), and in further view of ARUGA et al. (US 20160261905 A1), and in further view of Chandrashekarappa et al. (US 20190340819 A1), and in further view of Benson et al. (US 20200225730 A1), and in further view of Hasan (US 20060225328 A1), and in further view of Toyoda et al. (US 20180322783 A1), and in further view of ABBOTT  (US 20190204599 A1), and in further view of Anderson (US 20180191769 A1), and in further view of HUNTER et al. (US 20170322421 A1), and in further view of Gleitman et al. (US 20170152729 A1), and in further view of Kwong (US 20130147621 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the external signal is a beacon indicating the boundary of the hazardous area, as claimed in claim 1. 

With regards to independent claim 16, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the controller in the low power mode is adapted to limit power drawn from a battery prohibiting spark generation, as claimed in claim 16. 

The dependent claim 2-6, 10-14, and 19-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628